Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s amendments and arguments are persuasive to overcome the 35 U.S.C. §§ 101 and 112(b) rejections from the Final Office action mailed on January 28, 2022. Further, the Applicant’s claims are novel and non-obvious in view of the prior art dating back to the Applicant’s priority date of July 27, 2017. Specifically, the closest prior art of record Sarubbo, et al., (US 2017/0238692) in view of Ortins, et al., (US 2010/0170052) fail to teach “a method of providing tooth-brushing guide information using augmented reality on a smartphone in wireless communication with a toothbrush, the method comprising: the smartphone analyzing a captured image of a user, recognizing a face of the user, and identifying landmarks of the face; the smartphone generating a dental model of the user using the landmarks; the smartphone receiving toothbrush movement information by wireless communication from the toothbrush, the movement information including three-axis acceleration information captured by the toothbrush while the user is brushing the smartphone providing a virtual dental image by augmented reality on a screen of the smartphone using the dental model including analyzing the captured image and estimating a hand of the user with which a toothbrush is held and an angle thereof, and displaying on the screen of the smartphone a position and an angle of a virtual toothbrush image by augmented reality on the basis of the estimated hand and angle thereof and the movement information; and the smartphone providing tooth-brushing guide information while the tooth-brushing is in progress using the dental model and the movement information, including the smartphone dividing the dental model into a predetermined number of parts, the smartphone visually or aurally guiding one or more of the number of required tooth-brushing strokes, a direction of tooth-brushing, and duration of tooth-brushing for each part, the smartphone displaying on the screen of the smartphone a degree to which tooth-brushing is performed on each part using colors.” Therefore, the rejections under 35 U.S.C. §§ 101 and 112(b) are withdrawn, no other statutory rejections regarding subject-matter eligibility or prior art remain, and claims 1-12 and 15-19 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715